
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17


        Supplemental Executive Retirement Plan

Prepared For

TRIUMPH GROUP, INC.

Effective as of January 1, 2003

--------------------------------------------------------------------------------


TRIUMPH GROUP, INC.

Supplemental Executive Retirement Plan


ARTICLE I—Purpose: Effective Date

1.1.Purpose. The purpose of this Supplemental Executive Retirement Plan
(hereinafter, the "Plan") is to provide supplemental benefits, payable primarily
upon retirement for certain key employees of TRIUMPH GROUP, INC., and its
affiliated or subsidiary companies. It is intended that the Plan will aid in
retaining and attracting individuals of exceptional ability by providing them
with these benefits.

1.2.Effective Date. This Plan shall be effective as of January 1, 2003.

ARTICLE II—Definitions

        For the purposes of this Plan, the following terms shall have the
meanings indicated unless the context clearly indicates otherwise:

2.1.Beneficiary. "Beneficiary" means the person, persons or entity as designated
by the Participant, entitled under Article V to receive any Plan benefits that
may be payable after the Participant's death.

2.2.Board. "Board" means the Board of Directors of the Employer.

2.3.Change of Control. A "Change of Control" shall occur if:

a)Any Person, together with its affiliates and associates (as such terms are
used in Rule 12b-2 of the Securities Exchange Act of 1934, as amended) is or
becomes the Beneficial Owner, directly or indirectly, of 15% or more of the then
outstanding shares of common stock of the Employer; or

b)the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director whose appointment or election by the
Board or nomination for election by the Employer's shareholders was approved by
a vote of at least a majority of directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved;

c)the Employer consolidates with, or merges with or into, any other Person
(other than a wholly owned subsidiary of the Employer), or any other Person
consolidates with, or merges into, the Employer, and, in connection therewith,
all or part of the outstanding shares of common stock shall be changed in any
way or converted into or exchanged for stock or other securities or cash or any
other property: or

d)a transaction or series of transactions in which, directly or indirectly, the
Employer shall sell or otherwise transfer (or one or more of its subsidiaries
shall sell or otherwise transfer) assets (1) aggregating more than 50% of the
assets (measured by either book value or fair market value) or (2) generating
more than 50% of the operating income or cash flow of the Employer and it
subsidiaries (taken as a whole) to any other Person or group of Persons.


Notwithstanding the foregoing, no Change in Control Event shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Employer immediately prior to such transaction or series of integrated
transactions own a majority of the outstanding voting shares and in
substantially the same proportion in an entity which owns all or substantially
all of the assets of the Employer immediately following such transaction or
series of integrated transactions.

2

--------------------------------------------------------------------------------

2.4.Committee. "Committee" means committee appointed by the Board to administer
the Plan pursuant to Article VI.

2.5.Early Retirement Date. "Early Retirement Date" means the date on which a
Participant terminates employment with Employer, if such termination date occurs
on or after such Participant's attainment age of sixty-two (62), but prior to
the Participant's Normal Retirement Date.

2.6.Employer. "Employer" means TRIUMPH GROUP, INC., a Delaware corporation and
directly or indirectly affiliated subsidiary corporations, any other affiliate
designated by the Board, or any successor to the business thereof.

2.7.Normal Retirement Date. "Normal Retirement Date" means the date on which a
Participant terminates employment with Employer on or after attaining age
sixty-five (65).

2.8.Participant. "Participant" means any employee who is eligible, pursuant to
section 3.1, to participate in this Plan, and who has not yet received full
benefits hereunder.

2.9.Participation Agreement. "Participation Agreement" means the agreement filed
by a Participant and approved by the Committee pursuant to Article III.

2.10.Retirement. "Retirement" means a Participant's termination from employment
with Employer at the participant's Early Retirement Date or Normal Retirement
Date, as applicable.

2.11.Supplemental Retirement Benefit. "Supplemental Retirement Benefit" means
the annual, lifetime benefit payable under this Plan and specified in the
Participant's Participation Agreement.

2.12.Years of Participation. "Years of Participation" means the number of twelve
consecutive month periods commencing on the date specified in the Participation
Agreement and ending with the date of termination of employment with the Company
years or other date specified by the Committee in its sole discretion.

ARTICLE III—Participation

3.1.Eligibility and Participation. The Compensation Committee of the Board shall
have the sole right to set eligibility requirements and offer participation into
the Plan according to the following guidelines:

a)Eligibility. Eligibility to participate in the Plan shall be limited to those
select key employees of Employer who hold the title of Vice President and above
and are designated by the Compensation Committee of the Board.

b)Participation. An employee's participation in the Plan shall be effective upon
notification to the employee by the Committee of eligibility to participate,
completion of a Participation Agreement and acceptance of each by the Committee.
Participation in the Plan shall continue until such time as the Participant
terminates employment with Employer and as long thereafter as the Participant is
eligible to receive benefits under this Plan.

ARTICLE IV—Supplemental Benefits

4.1.Normal Retirement Benefit. If a Participant terminates services at or after
attaining five (5) Years of Participation, or terminates service at any time
after a Change of Control, Employer shall pay to the Participant an annual
Supplemental Retirement Benefit equal to the amount set forth in the
Participation Agreement commencing no later than sixty (60) days after the
Normal Retirement Date, unless otherwise elected as provided below, and all
subsequent payments shall be made on or about the anniversary of the initial
payment.

3

--------------------------------------------------------------------------------

4.2.Early Commencement of Benefit. In the event that the Participant is
otherwise entitled to a benefit payable under paragraph 4.1 above, the
Participant may elect to have the benefit commence no earlier than the Early
Retirement Date. Such earlier commencement shall be permitted only if the
Participant makes an irrevocable election with the Committee no later than
twelve (12) months prior to the termination of employment. In the event that the
benefits under this Plan are to commence earlier than age sixty-five (65), the
amount of the benefit otherwise payable shall be discounted by 0.66 percent
(two-thirds of one percent) for each calendar month by which the commencement
date of the distribution precedes the first day of the calendar month coincident
with or next following the Employee's attainment of age sixty-five (65).

4.3.Death Benefits. In the event of death of a Participant, a benefit shall be
paid in lieu of any other benefit under this Plan and shall be equal to ten
(10) times the Supplemental Retirement Benefit, reduced by any distributions of
Supplemental Retirement Benefit actually distributed prior to the Participant's
death. Such Death Benefit shall be paid in the form of a lump sum to the
Participant's Beneficiaries as soon as practical after the death of the
Participant.

4.4.Termination Benefits. If a Participant terminates employment with Employer
with less than five (5) Years of Participation (unless such termination occurs
after a Change in Control), or if the participant is terminated For Cause, as
provided under Section 4.6, below, no benefit shall be due and payable under
this Plan.

4.5.Non-Competition. As a condition of continuing to receive benefits under this
Plan as set forth in this Agreement, the Participant must refrain from competing
or interfering with the Employer while they are a Participant under this Plan or
are eligible to receive benefit payments pursuant to this Plan. For purposes of
this Plan, whether the Participant has entered into competition with the
Employer shall be determined by the Board, and shall include becoming an
employee, owner, stockholder or otherwise associated with an organization or
individuals who perform substantially similar service as those performed by the
Employer as of the time of the termination of the Participant or markets similar
products or services to the clients of the Employer.

4.6.Termination For Cause. Notwithstanding anything to the contrary, no
Supplemental Retirement Benefit shall be payable in the event that the
Participant is terminated For Cause. For purpose of this Plan, whether a
Participant has had his or her employment terminated For Cause shall be
determined by the Board and shall mean a termination of employment by reason of
a finding that the Participant (i) acted dishonestly or engaged in willful
misconduct in the performance of his or her duties for the Employer,
(ii) breached a fiduciary duty to the Employer for personal profit to him or her
self, or (iii) willfully violated any law, rule or regulation (other than
traffic violations or similar offenses) or any final cease and desist order.

4.7.Withholding; Payroll Taxes. Employer shall withhold from payments hereunder
any taxes required to be withheld from such payments under local, state or
federal law. A Beneficiary, however, may elect not to have withholding of
federal income tax pursuant to Section 3405 (a) (2) of the Code, or any
successor provision thereto.

4.8.Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, or incompetent person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and Employer from all liability with
respect to such benefit.

4

--------------------------------------------------------------------------------

ARTICLE V—Beneficiary Designation

5.1.Beneficiary Designation. Each Participant shall have the right, at any time,
to designate one (1) or more persons or entity as Beneficiary (both primary as
well as secondary) to whom benefits under this Plan shall be paid in the event
of a Participant's death. Each Beneficiary designation shall be in a written
form prescribed by the Committee and shall be effective only when filed with the
Committee during the a Participant's lifetime.

5.2.Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee. The filing of a new
designation shall cancel all designations previously filed.

5.3.No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant's benefits, the Participant's
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

a)The Participant's surviving spouse;

b)The Participant's children in equal shares, except that if any of the
Participant's children predeceases the Participant but leaves surviving children
of their own, then such surviving children shall take by right of representation
the share the deceased child of the Participant would have take if living;

c)The Participant's estate.

5.4.Effect of Payment. Payment to the Beneficiary shall completely discharge the
Employer's obligations under this plan.

ARTICLE VI—Administration

6.1.Committee; Duties. The Plan shall be administered by the Committee, which
shall be appointed by the Board. The Committee shall have the authority to make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as may arise in such administration. A
majority vote of the Committee members shall control any decision. Members of
the Committee may be Participants under this Plan.

6.2.Agents. The Committee may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Employer.

6.3.Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

6.4.Indemnity of Committee. Members of the Committee are serving at the request
of the Employer and entitled to the benefits of the indemnification provisions
in the Employer's By Laws. As a result, the Employer shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan on account of such member's service on the Committee, in accordance
with the By Laws of the Employer.

5

--------------------------------------------------------------------------------

ARTICLE VII—Claims Procedure

7.1.Claim. Any person or entity claiming a benefit, requesting an interpretation
or ruling under the Plan, or requesting information under the Plan (hereinafter
referred to as "Claimant") shall present the request in writing to the
Committee, which shall respond in writing as soon as practicable.

7.2.Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

a)The reason for denial, with specific reference to the Plan provisions on which
the denial is based;

b)A description of any additional material or information required and an
explanation of why it is necessary; and

c)An explanation of the Plan's claims review procedure.

7.3.Review of Claim. Any Claimant whose claim or request is denied or who has
not received a response within sixty (60) days may request a review by notice
given in writing to the Committee. Such request must be made within sixty
(60) days after receipt by the Claimant of the written notice of denial, or in
the event Claimant has not received a response sixty (60) days after receipt by
the Committee of Claimant's claim or request. The claim or request shall be
reviewed by the Committee which may, but shall not be required to, grant the
Claimant a hearing. On review, the Claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.

7.4.Final Decision. The decision on review shall normally be made within sixty
(60) days after the Committee's receipt of Claimant's claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing and shall state the reason and the
relevant Plan provisions. In the event the Committee denies the Claimant's claim
after a review hereunder, the claim shall be immediately referred to the
Chairman of the Board's Compensation Committee for final disposition. All
decisions on review by the Compensation Committee Chairman shall be made as soon
as practical, but in any event within 90 days of the date the Compensation
Committee Chairman receives the referral, and shall be final and bind all
parties concerned.

ARTICLE VIII—Termination, Suspension or Amendment

8.1.Termination, Suspension or Amendment of Plan. The Board may, in its sole
discretion, amend, terminate or suspend the Plan at any time, in whole or in
part.    Any amendment may provide different benefits or amounts of benefits
from those herein set forth; provided, however, no such termination, suspension
or amendment shall adversely affect the benefits of Participants which have
accrued prior to such action, the benefits of any Participant who has previously
retired, or the benefits of any Beneficiary of a Participant who has previously
died, except as otherwise determined by the Board under Section 9.1 with respect
to any Participant.

ARTICLE IX—Miscellaneous

9.1.Unfunded Plan. This Plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of "management or
highly-compensated employees" within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"),
and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA. Accordingly, the Board may terminate the Plan and make no further benefit
payments, or remove certain employees as Participants if it is determined by the
United States

6

--------------------------------------------------------------------------------

Department of Labor, a court of competent jurisdiction, or an opinion of counsel
that the Plan constitutes an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (as currently in effect or hereafter amended) which is not
so exempt.

9.2.Employer Obligation. The obligation to make benefit payments to any
Participant under the Plan shall be an obligation solely of the Employer, and
shall not be an obligation of another employer.

9.3.Unsecured General Creditor. Except as provided in Section 9.4, Participants
and Beneficiaries shall be unsecured general creditors, with no secured or
preferential right to any assets of Employer or any other party for payment of
benefits under this Plan. Any property held by Employer for the purpose of
generating the cash flow for benefit payments shall remain its general,
unpledged and unrestricted assets. Employer's obligation under the Plan shall be
an unfunded and unsecured promise to pay money in the future.

9.4.Trust Fund. Employer shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, Employer may establish one (1) or
more trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of such benefits. Although such a trust shall be
irrevocable, its assets shall be held for payment of all Employer's general
creditors in the event of insolvency. To the extent any benefits provided under
the Plan are paid from any such trust, Employer shall have no further obligation
to pay those benefits directly to the Participant or Beneficiary. If not paid
from the trust, such benefits shall remain the obligation of Employer.

9.5.Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency.

9.6.Not a Contract of Employment. This Plan shall not constitute a contract of
employment between Employer and the Participant. Nothing in this Plan shall give
a Participant the right to be retained in the service of Employer or to
interfere with the right of Employer to discipline or discharge a Participant at
any time.

9.7.Protective Provisions. A Participant shall cooperate with Employer by
furnishing any and all information requested by Employer in order to facilitate
the payment of benefits hereunder, and by taking such physical examinations as
Employer may deem necessary and by taking such other action as may be requested
by Employer.

9.8.Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Delaware, except as may be
preempted by federal law.

9.9.Validity. If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

9.10.Notice. Any notice or filing required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the Employer's address. Mailed notice to a Participant or
Beneficiary shall be directed to the individual's last known address in
Employer's records.

7

--------------------------------------------------------------------------------

9.11.Successors. The provisions of this Plan shall bind and inure to the benefit
of Employer and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of Employer, and successors of any such corporation or
other business entity.


TRIUMPH GROUP, INC.
By:
/s/  RICHARD M. EISENSTAEDT      

--------------------------------------------------------------------------------

Its: Vice President and General Counsel

--------------------------------------------------------------------------------

Dated: January 1, 2003

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17



TRIUMPH GROUP, INC. Supplemental Executive Retirement Plan
